Matter of Reich (2022 NY Slip Op 02547)





Matter of Reich


2022 NY Slip Op 02547


Decided on April 20, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2020-07445

[*1]In the Matter of Stephanie G. Reich, admitted as Stephanie Gayle Reich, a suspended attorney. (Attorney Registration No. 3907839.)




DECISION & ORDER Motion by Stephanie G. Reich for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Reich was admitted to the Bar in the State of New York at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 24, 2001, under the name Stephanie Gayle Reich. By opinion and order of this Court dated May 5, 2021, Ms. Reich was suspended from the practice of law for a period of six months, effective June 4, 2021 (see Matter of Reich, 195 AD3d 95)Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Stephanie G. Reich, admitted as Stephanie Gayle Reich, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Stephanie Gayle Reich to the roll of attorneys and counselors-at-law.LASALLE, P.J., DILLON, DUFFY, BARROS and CONNOLLY, JJ., concur.ENTER: Maria T. FasuloClerk of the Court